 KASCO TRUCKING CORP.627IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connec-tion with the operations of the Respondent described in section 1, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe freeflowof commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, myrecommended order will direct it to cease and desist from the unfair labor practicesherein found, and to take certain affirmative action designed to effectuate the policiesof the Act.My recommended order will also provide that the Respondent offer Bruce E.Robbins, Jr., immediate and full reinstatement to his former or substantiallyequivalent position, without loss of seniority or other rights and privileges, and makehim whole foranyloss of pay he may have suffered by payment to him of a sumofmoney equal to that which he would normally have earned as wages from thedate of the discrimination to the date of the offer of reinstatement, less his netearnings during said period, and in a manner consistent with Board policy set out inF. W. Woolworth Company,90 NLRB 289.My recommended order will also direct that the Respondent preserve and, uponrequest, have available to the Board or its agents, for examination and copying, allpayroll and other records necessary to analyze the amounts of backpay due underthe terms of my recommended order.The unfair labor practices herein found are such as to indicate an attitude ofopposition to the purposes of the Act generally, and, accordingly, the commissionof these and unfair labor practices in the future is reasonably to be anticipatedfrom such past conduct. In these circumstances, the preventive purposes of theAct may be thwarted unless the remedy is coextensive with the threat. To effectuatethe policies of the Act, therefore, it will be provided that the Respondent ceaseand desist from infringing in any manner upon the statutory rights of its employees.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Local 847, International Hod Carriers', Building and Common Laborers' Unionof America, AFL-CIO, is a labor organization within the meaning of Section 2(5)of the Act.2.By discriminating in regard to the hire and tenure of employment of Bruce E.Robbins, Jr., thereby discouraging membership in the above-named labor organiza-tion, the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a) (3) of the Act.3.By interfering with, restraining, and coercing employees in the exercise of rightsguaranteedin Section7 of the Act, the Respondenthas engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Kasco Trucking Corp.andLocal 816, International Brother-hood of Teamsters,Chauffeurs, Warehousemen and HelpersofAmericaandMaster Truckmen of America,Inc.andAmalgamated Union,Local 5, Independent,Parties in Interest.Case No. 2-CA-7771.October 2, 1961DECISION AND ORDEROn June 19, 1961, Trial Examiner Ramey Donovan issued his In-termediate Report in the above-entitled proceeding, finding that the133 NLRB No. 66. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter the Respondent and the General Counselfiled exceptions and supporting briefs.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.'The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Kasco TruckingCorp., New York, New York, its officers, agents, successors, and as-signs, shall :1.Cease and desist from :(a)Refusing to sign the agreement that is effective September 1,1960, negotiated with the Union on Respondent's behalf by MasterTruckmen of America, Inc.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assist Local 816, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization, to bargain1 The General Counsel has excepted only to the failure of the Trial Examiner to recom-mend that Respondent cease and desist from refusing in any other manner to bargainwith the Unionand to recommendthatthe Order require Respondent to bargain collec-tively withthe Union.We find that the Trial Examiner's recommended order adequatelyremedies the unfair labor practices found to have been engagedin by Respondent in thatit requires Respondent to sign the agreement negotiated September1, 1960, with the Unionon Respondent'sbehalf bythe Master Truckmen of America,Inc.Since this agreementdoes not expire untilAugust31, 1962,we see no reason for expanding upon the recom-mended order.Under these circumstances we findN.L R B. v Cosmopolitan Studios,Inc.,291 F. 2d110 (C.A. 2),inapposite.2 Respondent excepts to the Trial Examiner's admission of General Counsel'sExhibitNo. 8, a statement signed by Respondent'smanager,Joseph Kassman,and given to aBoard agentRespondent's counsel was permitted to examine Kassman fully as to thecircumstances under which the statement was taken and we do not,under the circum-stances,regard the refusal of the Trial Examiner to permit counsel to examine the Boardagent on voir dire as error.The statement was admissible to show inconsistencies betweenthe statement and the testimony of the witness and as an admission against interest.(Local Union No. 1, Bricklayers, Masons&Plasterers International Union of America,AFL-CIO (J. HilbertSapp,Inc.),119 NLRB 1466.) KASCO TRUCKING CORP.629collectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any orall such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and DisclosureAct of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Forthwith sign the said contract.(b)Post at its place of business in New York City, copies of thenotice attached to the Intermediate Report marked "Appendix." sCopies of said notice, to be furnished by the Regional Director for theSecond Region, shall, after being duly signed by an authorized rep-resentative of Respondent, be posted immediately upon receipt there-of, and be maintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall betaken by Respondent to insure that said notices are not altered, de-faced, or covered by any other material.(c)Notify the Regional Director for the Second Region, in writ-ing,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.3This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner"the words"A Decision and Order."In the event that this Order isenforcedby a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order."INTERMEDIATE REPORTSTATEMENT OF THE CASEThis case was heard in New York,New York,on May 8,1961, upon a complaintfiled by the General Counsel and answer and amended answer filed by Kasco Truck-ing Corp.,herein called Kasco or Respondent.The issue litigated was whetherRespondent violated Section 8(a)(1) and(5) of the Act by refusing to execute acontract negotiated between Master Truckmen of America,Inc., herein called theAssociation,and Local 816,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,herein referred to as Local 816 or as theUnion,and by refusing to comply with the terms and conditions of the said contract.Upon the entire record,and from my observation of the witnesses,Imake thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESSOF THE COMPANYRespondent is a New York corporationwithits office and place of business inNew York Citywhere it is engaged in providing and performing trucking and relatedservices.During the past year, a representative period, Respondent in the course ofits trucking operations derived gross revenues therefrom in excess of $50,000 forservices performed for various enterprises,including Kordell Sportswear and LiptonLuggage Co., each of which annually produces goods valued in excess of $50,000which it ships directly out of the State wherein it is located. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Association is a New York corporation and is an organization of employersengaged in the trucking business in New York and in other States.Among itsfunctions for its members the Association negotiates and administers collective-bargaining agreements with labor organizations,including Local 816.During thepast year,a representative period,the members of the Association,in the course oftheir trucking business,derived gross incomes exceeding,in the aggregate,$1,000,000for transporting goods between and among various States of the United States.Respondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONLocal 816 is a labor organization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESKasco became a member of the Association in 1949 and it is not disputed thatthe Company has been a member from 1949 to at least 1959.For a period of years the Association has negotiated contracts with Local 816 fora unit of all truckdrivers,helpers, switchers,platform men,warehousemen,checkers,motor-lift operators,and riggers employed by all the employer members of the Asso-ciation,including Respondent,engaged in general trucking operations other thantrucking for the garment industry, exclusive of office clerical employees and super-visors as defined by the Act. It was not disputed and I find that the foregoing unitconstitutes an appropriate bargaining unit and that the Union is the duly designatedcollective-bargaining representative for the employees in the unit.At issue in theinstant case is whether Respondent ceased to be a member of the Association andthus ceased to be a part of the multiemployer unit in March orApril 1959.The general practice followedby theAssociation and the Union in negotiatingcontracts was that the Union notified the Association and the appropriate govern-mental agencies by mail that it desired to modify the existing contract.The Unionnever notifies the individual members of the Association.Subsequently, meetingsare held between the Association's executive director and a committee of employermembers with representatives of Local 816.At these meetings terms of a new gen-eral trucking contract are negotiated.The results or end-product of the negotiationsare then voted upon at an open meeting of the employer members of the Association.A similar process takes place in the Union.Upon approval by a majority of theemployer members and approval by the Local 816 membership,Local 816 hascopies of the contract printed and obtains the signatures of the individual employersto the printed contract.Local 816 executes a printed contract with each employer.Prior to 1960 Local 816 requested each employer directly to sign the contract afteragreement on the terms thereof had been reached with the Association.In 1960Local 816 sent the printed contracts to the Association and the latter called in theemployers to sign the contracts.Without exception,the printed contract signed bythe individual employer members,including Kasco, has been the same as that arrivedat in negotiations between the Association and the Union.The Union does notnegotiate with individual employer members.The Association does not become asignatory to the contracts.The contracts have been for 2-year periods.Pursuant to the aforedescribed practice,the Union gaves notices to the Associationand aforementioned agencies on May 5, 1960, that it desired to modify the existingcontract.The latter was for the period September 1, 1958, to August 31, 1960.During July 1960 and on August 9,15, 18,and 24, 1960,the Association on behalfof its members negotiated and agreed upon terms of a contract with Local 816.OnAugust 30, 1960,the Association held a special meeting of its members at which thenew contract was presented and ratified.The members of the Union approvedthe new contract on September 1, 1960.On September 20, November 21, andDecember 13, 1960,and January 18. 1961,the Association sent letters,signed byBurman,executive director of the Association,to its members regarding the newcontract.Respondent was a recipient of each of these letters.The salutation on allthe letters was "Dear Member."The September 20, 1960, letter, aforementioned,stated,inter alia,We are glad to be able to report that we have reached agreement on terms andconditions of a new contract with Local 816. . . .The letter recounted that by the agreement a strike had been averted and the letterexplained the Union'soriginal demands and the terms finally agreed upon.Theratification by the membership on August 30, 1960.was mentioned as was the factthat "your representatives ... worked long and diligently . . . in negotiations...."The letter ended by stating,"When the contracts are prepared in final form, theywill be distributed for signature and you will be advised thereof." KASCO TRUCKING CORP.631The letter of November 21 stated:Please be advised that the Local 816, I. B. of T. Contract 1960-1962 is at thisoffice awaiting your signature. . .it is important that immediately upon receiptof this letter you call at this office for the purpose of signing same.The December 13, 1960, letter warned that the Association had been advised bythe Union that a work stoppage might occur unless "your" contract is signed byDecember 16 and concluded, "We wish to inform you that your contract is readyat your Association office for signature."The January 18, 1961, letter stated: "If youare not at this office by Friday, January 20, 1961, to sign your Local 816 contract,we will have to turn this matter over to the Union." Eleven companies, includingKasco, are listed in the January 18 letter.Joseph Kassman has been manager of Kasco since prior to 1949.He is the onlyrepresentative of Respondent who testified at the hearing and he stated that he isthe only person who dealt with the Association of behalf of Kasco.Kassman testifiedthat about March 1959 he visited Klemas,who was then executive director of theAssociation,in the latter's office.According to Kassman,he told Klemas that generalconditions were not too good and since he was falling behind in Association duesmonth by month, he could not see his way clear to continue paying dues.Kassmanstates that Klemas remarked in effect that Kassman might as well leave the Associa-tion.Klemas asked about the dues that Kasco owed the Association.Kassmanstated that he would pay up his back dues although it would take a little time.Thewitness also testified that he informed Klemas that he was leaving the Associationeffective "March or April" 1959, "something like that."Klemas allegedly saidthat if Kasco did not want to belong to the Association it did not have to.Klemasdid not testify, having died in June 1959.Burman became executive director of the Association in June 1959 upon thedeath of Klemas.Prior to that time Burman had been assistant to Klemas for 14years.Burman,who impressed me as a credible witness, testified that to hisknowledge Kasco had never resigned from the Association since it originally joinedthat organization in 1949 and had never tendered any resignation.The witnessstated that the foregoing matters would ordinarily come to the attention of theexecutive director.When he was assistant to the director Burman said that in someinstances but not all he would have knowledge of resignations.Burman statedthat the usual procedure for withdrawal from the Association would be in the formof a letter to the Association so stating, and the withdrawal would become effectivewhen any dues in arrears were paid in full.Kasco has admittedly never writtento the Association stating that it was resigning and has never received any writtencommunication confirming any purported resignation.The Association'sconstitu-tion and bylaws are silent on the question of withdrawal or resignation from theAssociation.There are provisions in the aforementioned constitution and bylawsregarding suspension and expulsion but Burman testified without contradictionthat Kasco has never been suspended or expelled nor have any proceedings beeninstituted to effect its suspension or expulsion.There is no provision for automaticsuspension or expulsion.Klemas never told Burman that Kasco had resigned fromthe Association.Although Kassman has been in contact with and has seen Burmansince April 1959 he admittedly never told the latter that Kasco was no longer amember of the Association although Kassman admitted that he was "still receivingstatements for dues owed."Burman testified that Kasco is in arrears for Associa-tion dues from April 1959 to date.He stated that dues are billed for such monthon the first of the month and that Kasco has been billed for every month sinceApril 1959.Burman testified as the first witness at the hearing.His testimony, above, thatKasco had been billed for every month's dues since April 1959 indicated, whenviewed in the context of his testimony, that the billings were made monthly sinceApril 1959.1Kassman's testimony that, although he had been in contact with Bur-man since Anril 1959 and was "still receiving statements for dues owed," he saidnothing to Burman about having resigned, tends to confirm the fact that Kasco wasreceivingmonthly dues bills after its purported resignation.Kassman, in effect,1Excerpt from Burman's testimonyTRIAL EXAMINERWhat timeof the month are dues payable9Are they payablein advanceof the month,for instance eThe WITNESS [Burman] : No,sir.They are billed on the first of each monthfor that monthTRIAL EXAMINER'He [Kassman(Kasco) ]was billedfor April 1stand didn't pay',The WITNESS-He has been billed for every month sinceApril1st, 1959 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen he gave the foregoing testimony, was being asked by counsel for the GeneralCounsel what explanation he had for not telling Burman that he had previouslyresigned from the Association when he continued to receive monthly dues bills.Kassman, when asked, "You were still receiving statements for dues owed?", re-plied,"Yes, sir."He gave no explanation for not telling Burman of his resignationin the foregoing circumstances although,if his subsequent testimony,infra,is to becredited, a possible and partial explanation was that he had received no monthlydues bills from the Association between April 1959 and November 1960,,at whichlatter date he was billed for past dues from April 1959 and thereafter receivedmonthly bills for current dues.After -the General Counsel and the Respondent had rested their respective casesat the hearing and after the General Counsel had completed his oral argument tothe Trial Examiner, Respondent's counsel commenced his oral argument. In thecourse of the latter the Trial Examiner asked counsel, Mr. Plotkin, what explana-tion he had for the fact that Kassman never told Burman that he had resignedfrom the Association and that the Association should stop bothering him withbills for dues covering months subsequent to the alleged resignation.Counsel, inthe course of his reply, stated that "once he [Kassman] paid up through March1959, there was no billing until after this hearing was commenced-" and thatthen Kassman received a bill for all dues since April 1959.Counsel further statedthat Kassman had "unfortunately" omitted to mention this fact in his testimony buthe would so testify if permitted.Although the parties had previously rested theircases and the General Counsel had completed his oral argument, the Trial Examiner,noting such facts, stated that his principal interest was in having all available evi-dence before him and heallowed Kassman to resumethe stand.The Trial Exam-iner said that he would take into consideration the point in the hearing at whichthe witness was giving his additional testimony.Kassman then testified that he hadpaid the Kasco dues, for the period up to April 1959, in installments, with the lastpayment being in October 1960.The witness said he had received a bill in April1959for the money that was owing and thereafter received no bills until November1960 when he received a bill covering the period from April 1959.From Novem-ber 1960 he thereafter received monthly bills.The General Counsel did not seekto recall Burman or to introduce Association records after Kassman so testified.Ihave given careful consideration to Kassman's initial testimony on the fore-going point and to the circumstances of his subsequent testimony.As distinguishedfrom my original impression of Burman's testimony wherein he said that the Asso-ciation sends out monthly bills for dues and that Kasco had been billed for all duessinceApril 1959,I find no necessary inconsistency between this and Kassman's sub-sequent testimony.Ordinarily, I am satisfied, dues are billed monthly by the Asso-ciation.I am also satisfied that, as Burman stated, Kasco was balled for all duessince April 1959.However, notwithstanding the circumstances in which Kassman'ssubsequent testimony was given, I credit his testimony that he was not billed monthlybetween April 1959 and October 1960 but that in November 1960, after he hadpaid off his delinquent dues, he was billed for the period from April 1959 and there-after currently for monthly dues.The foregoing findings, however, do not persuade me that the failure of the Asso-ciation to have kept sending Kasco a monthly bill during the April 1959-October1960 period is determinative of the issues of whether Kasco had resigned from theAssociation and that the latter was aware of such fact.The Association is not aprofit-making organization. It presumably and apparently exists and functions forthe benefit of its members. Some of its members are small companies, some arelarge.Kasco was in the small category and at one time had four employees andat the time of the hearing had two. The Association is apparently quite tolerantof dues delinquency in that every effort is made to accommodate financially fragilemembers and no effort is made to harass them. This is shown not only by theinstant case but by theLugood Trucking Servicecase?That case also involved aquestion of membership in the same Association as in the instant case.Lugood hadbeen a member of the Association since 1946. Because of his business conditionsLugood paid no dues to the Association from 1950 until January 1960.Therewas no expulsion and the Board found that Lugood continued as a participant inthemultiemployer contracts negotiated by the Association.The Association didnot send Lugood a bill every month for the 10 years in which he was not payingdues.It also appears that in that case Lugood executed an application for member-ship in the Association in January 1960.The Board found that this was a method2130 NLRB 740. KASCO TRUCKING CORP.633worked out with the Association "to provide Respondent with an easy method forpaying to the Association its dues arrearages." 3Although the two cases have points of similarity and dissimilarity,Imake refer-ence to theLugoodcase at this point simply as an additional illustration of thetolerant attitude of the Association toward delinquent members.It is my view thatthe failure of the Association to keep sending Kasco monthly bills duringthe April1959 to October 1960 period was in keeping with the generally forbearing attitudeof this organization toward its members, particularly so since Kasco was still paying,during this period, its dues arrearages for the months up to April 1959.4WhenKasco had completed payment of arrearages in October 1960,he then received abill for the period from April 1959 and for succeeding months.Kassman at notime protested these bills nor did he ever inform the Association or Burman,orallyor in writing,that he was no longer a member and that he had previously resigned.This silence is noteworthy since it must have been apparent to Kassman that theAssociation still considered Kasco a member and was carrying Kasco on its booksas such.The uncontroverted testimony of Forzano,trustee and business agent of Local 816,which I credit,is to the effect that Kasco never informed him or any representativeof the Local that it did not intend to sign the contract negotiated by the Associationand the Local in 1960. There is no contention that Kasco ever informed Local 816that it had resigned and was no longer a member of the Association. SinceNovember 21, 1960,Kasco had refused to sign the contract negotiated by theAssociation and the Union.Burman testified credibly that he first became awarein December 1960 that Kasco might not sign the contract although at no time didKasco inform him specifically that it would not sign.5 Forzano testified that Kascocontinued to make welfare and pension payments to Local 816"through September"1960.The witness stated that to the best of his knowledge the payments were madeat the higher rate provided in the new contract expiring in 1962.Although con-fronted with his affidavit in which he had said that he made payments to Local 816until the old contract expired on August 31,1960,Kassman said that he was un-able to state what was the last month in which he had made such payments.Not-withstanding the posture of the testimony on this point I believe Forzano was inerror if his testimony is interpreted to mean that Kasco made a payment for themonth of September 1960 at the higher rate of the new contract that became effec-tive September 1, after the August 31, 1960, expiration date of the old contract.I incline to believe that Kasco's last welfare and pension payment was not beyondAugust 1960 pursuant to the old contract since all the evidence in the case per-suades me that Kasco's (Kassman's) basic concept was that it would not be boundby the new contract unless it signed the document and it deliberately refrainedfrom doing the latter or doing anything to indicate that it was operating pursuantthereto.6ConclusionsAftercareful consideration of Kassman as a witness,his testimony,and the otherevidence in the case,I do not credit his testimony that he told Klemas in March orApril 1959that he was resigning from the Association or that Klemas and theAssociation so understood or were so informed, orally or in writing.An important3 A reading of the transcript in the case discloses that Burman, executive director of theAssociation,was the witness who testified regarding this aspect.6 As noted previously, Kassman testified that he paid off the past dues in three or fourinstallments between April 1959 and October 1960.8 On December 23, 1960,Amalgamated Union, Local 5, Independent,filed a petition forcertification as representative of Kasco's employeesKasco and Local 5 signed a consent-election agreement that was approved by the Board's Regional Director on January 4, 1961The election was held on January 10, 1961. The parties to the election agreement hadapparently made no mention of Local 816 and the aforementioned petition did not refer toLocal 816 as having an interest. Local 816 filed an unfair labor practice charge againstKasco on January 16, 1961.On March 30,1961, the Regional Director issued a showcause order and on April 13, 1961,issued an order withdrawing his approval of theconsent-election agreement,vacated the election,and dismissed the petition for certificationfiled by Local 59A literal acceptance of Forzano's testimony on the matter of Kasco's payments wouldof course be less favorable to Kasco than the view that I have expressed above and,technically,Forzano's testimony was not controverted by Kassman 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut not the sole factor in the foregoing conclusionis anaffidavit, dated February 1,1961,that Kassman gave to counsel for the General Counsel.In that documentKassman stated quite clearly that"Kasco has been a member of the Truckmen'sAssociation since before I became manager.Iwould say it's been a member forabout 10 years.Kasco is still a member of the Truckmen.I owe dues .At the hearing,when confronted with his affidavit,Kassman acknowledged his signa-ture thereon as well as his initials on each of the pages thereof.He stated that hehad read the affidavit before he signed it.The affidavit was taken in Kassman'soffice by the Board agent pursuant to an appointment made beforehand. _ Theaffidavitwas written in the office in Kassman's presence.Kassman's son was alsopresent at the time.The Board agent had identified himself as such to Kassman.Kassman testified that the Board agent told him "that he was investigating thisthing."Kasco,on January 19, 1961,had received a copy of the charge filed againstitby Local816, and an allegation therein was that Kasco had refused to bargainwith the Local and to execute a written agreement.All theforegoing factors per-suade me that the cited statements of Kassman in the affidavit are accurate.Theaffidavit was taken in familiar surroundings,in Kassman's own office,and I believethat Kassman was telling the truth when he said that Kasco was still a member ofthe Association.Since Kasco was admittedly a member of the Association up tothe time of the alleged resignation, I find,as a result of my failure to credit Kassman'stestimony that Kasco had resigned,thatKasco continued as a member up to andincluding the date of hearing.I am not persuaded by the contrary testimony of Kassman at the hearing and Ifind unconvincing his assertion or intimation as a witnessthat the affidavit was in-accurate because he was ill at the time it was taken.While Kassman may have beenillat the time,the contents of the affidavit do not impress me as those of a manwhose mind was in any way affected.The affidavit goes into several topics indetail and indicates a sound mind and memory.The matter of membership in theAssociation was a topic close to Kassman;itwas neither an abstruse nor technicalmatter.He was quite apparently stating the facts as he knew them.IfKassman(Kasco)had resigned in his 1959 conversation with Klemas I am persuaded that hewould not have stated in his affidavit that Kasco was still a member.It is also my conclusion that the Association from 1949 through 1959,1960, andup to and at the time of the hearing considered and regarded Kasco as a member,albeit delinquent in dues.He received the same letter notifications as other mem-bers regarding the contract negotiations and requests to sign the agreed-upon con-tract.Kasco,other than the alleged resignation to the deceased Klemas in Marchor April 1959,never advised the Association or its executive director, or the Union,orally or in writing,that it was not a member although it had opportunity andoccasion to do so when it was billed for dues from April 1959 to the date of thehearing and was requested to sign the contract?It is a reasonable inference that while remaining a member of the Associationand considering itself a member,Kasco believed that by not signing the contract itwas thereby safe from its terms and from relationship with the Union thereunder.I find it unnecessary to surmise why Kasco did not wish to continue its prior rela-tionship with Local 816.Having concluded that Kasco is and was a member of the Association at allrelevant times,including the period 1949 to the date of the hearing, I find thatRespondent has been part of an appropriate multiemployer bargaining unit withLocal 816. I find that with no exception over a period of many years the Associa-tion has, on behalf of its members,negotiated contracts with the Union and that° I attach no controlling significance to the fact that Kassman did not attend Associa-tion meetings after April 1959.Even if there was no elaboration of such assertion in therecord, this fact would not be determinativeThe evidence on the matter, however, isthat Kassman,after making the foregoing assertion and stating that prior to March andApril1959 he went to meetings"occasionally" on contract negotiations,was askedQ. In other words you say you went about once a year to a meeting'A NoQ.Not even that much?A. No.Respondent's failure to sign the contract is also not determinative since it then becomesamatter of not signing because the Company is not a member and is not a member be-cause it did not sign the contract.My view as to the significance of not signing the-contract from Respondent's standpoint is stated in the succeeding paragraph KASCO TRUCKING CORP.635no contracts or terms have been negotiated between the Union and individualAssociation members; the contracts when thus negotiated and finally agreed uponby the Association and the Union and when ratified by a majority of the Associationmembers and the union members became binding upon the members of the Associa-tion as constituents of the multiemployer unit.The Association was the agent foritsmembers in the foregoing respects and the individual execution of identical con-tracts that had been negotiated by the Association and the Union does not alterthis fact.8I find that Respondent by its failure and refusal since November 21,1960, to execute the copy of the contract agreed upon by the Association and theUnion for the periodcommencingSeptember 1, 1960, to August 31, 1962, and byfailing and refusing to give effect to the terms of said contract has engaged in unfairlabor practices in violation of Section 8(a)(1) and (5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt having been found that Respondent has engaged in unfair labor practices inviolation of Section 8(a) (1) and (5) of the Act, it will be recommended that it ceaseand desist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.Upon the basis of the foregoing findings of fact and conclusions, and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of the Act and itsoperations come within the jurisdictional standards of the Board.2.The Union is a labor organization within themeaningof the Act and at alltimesmaterial herein has been the exclusive representative for the purposes ofcollective bargaining of all truckdrivers, helpers, switchers, platform men, ware-housemen, checkers, motor-lift truck operators, and riggers employed by all theemployer members of the Master Truckmen of America, Inc., including Respondent,engaged in general trucking operations other than trucking for the garment industry,exclusive of office clerical employees and all supervisors as defined in the Act andthe aforedescribed group of employees, constitutes a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of the Act.3.By failing and refusing to execute and abide by the terms of the contractnegotiated on its behalf by the Master Truckmen of America, Inc, Respondent hasrefused to bargain within the meaning of the Act, thereby engaging in unfair laborpractices within the meaning of Section 8(a) (1) and (5) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]s Anderson Lithograph Company, Inc and Jeffries Banknote Company,124 NLRB 920;American Publishing Corporation, et al.,121 NLRB 115,118;Isadore Luft, d/b/a LugoodTrucking Service,130 NLRB740; Atlas Storage Division, P & V Atlas Industrial Center,Inc,100 NLRB 1443;Local No. 27, International Typographical Union, etal,(Heiter-Starke Printing Co., Inc.,et al.),121 NLRB 1013, 1016;Balaban & Katz (PrincessTheater),87 NLRB 1071;Retail Associates, Inc,120 NLRB 388, 395APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Re-lations Board, and in order to effectuate the policies of the National Labor RelationsAct, we hereby notify our employees that: 636DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL forthwith sign the agreement that became effective September 1,1960,and which was negotiated by our representativein collective bargaining,Master Truckmen of America,Inc.,with Local 816, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America.KASCO TRUCKING CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced, or covered by any other material.Ben Pearson's Inc.'andInternationalMoulders and FoundryWorkers Union of NorthAmerica, AFL-CIO, Local 136, Peti-tioner.Case No. 26-RC-1615.October 2, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held by Vivian E. Burks, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Fanning andBrown].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner requested a unit of all employees engaged in themanufacture of cotton pickers and all maintenance employees, at theEmployer's Pine Bluff, Arkansas, plant. The Employer contends thatonly an overall production and maintenance unit, including employeesengaged in the manufacture of archery equipment, is appropriate.The Employer is engaged in the manufacture and sale of mechan-ical cotton pickers and archery equipment, including some relatedsports equipment, and presently employs approximately 525 produc-tion and maintenance employees.The Pine Bluff, Arkansas, plantconsists of approximately 14 buildings and auxiliary facilities on 1fenced plot and 2 buildings separately located 1 and 1i/2 miles from1The name of the EmployerIs herebyamended to conform to information supplied atthe hearing.133 NLRB No. 84.